12 U.S. 388 (1814)
8 Cranch 388
THE MARY, STAFFORD, MASTER.
Supreme Court of United States.
March 15, 1814.
*390 STOCKTON, for the Claimants.
J. WOODWARD, contra.
Absent... . MARSHALL, Ch. J.
The Court made the following order:
*398 It is ordered that the Claimant have leave to make further proof, by affidavits, as to the following points:
1. As to his own citizenship.
2. As to the names of the heirs of general Fisher who are interested in the property, the places of their residence, and their national character.
3. As to the time when Mr. Nanning J. Visscher went to England; the objects which he had in view in going thither; how long he resided there; when the cargo claimed by him was purchased; and when he returned to the United States. And,
4. As to the instructions which the Paul Jones had on board at the time of the capture of the Mary; and particularly, whether the instructions of the president of the 28th August, 1812, had been delivered to the captain, or had come to the knowledge of the captain at the time of the capture; or whether the Paul Jones had been in port after the 28th of August, 1812, and before the capture.
It is further ordered, that the captors be also at liberty to make further proof as to these several matters.